


Exhibit 10.1
2015 Incentive Compensation Plan Plus (“ICP+ Plan”)
Eligible Employees: All senior executives and non-section 16 officers and senior
directors of Quidel Corporation (the “Company”) are eligible for participation
in the Company’s ICP+ Plan.
Applicable Period: The ICP+ Plan applies to performance during the Company’s
fiscal year ending December 31, 2015.
Components of the Plan and Criteria to Fund: The ICP+ Plan consists of the
following two components (1) over achievement of certain revenue performance
targets for a key product line; and (2) a related and defined impact goal
connected with achievement of such performance targets, each as defined by the
Compensation Committee of the Board of Directors. Each component of the
ICP+ Plan includes payouts based on minimum and a maximum performance targets.
The minimum targets serve as the threshold upon which the cash incentive pool
will begin to fund for that component. Achievement of the components at minimum
and through the maximum will earn the cash incentive opportunity. Payout will be
calculated along a linear continuum from minimum to maximum with the maximum
target serving as the point at which the management team will earn the highest
possible cash incentive opportunity under the ICP+ Plan.
The minimum performance target must be met in order for a portion of this cash
bonus to be paid relative to any one of the two components. Each component will
be measured separately. Bonus payout under the ICP+ Plan provides for a cash
bonus opportunity of up to 50% of an eligible participant’s annual base salary.
In addition, payout of the cash bonus, as may be applicable, will be based fifty
(50%) percent on achievement of the revenue performance targets and fifty (50%)
percent on the related and defined impact goal, each as defined by the
Compensation Committee.




